Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE

 	Applicant's amendment to the claims filed July 18th, 2022 has been fully considered. In light of Applicant's amendment, claims 170-174, 178-180, and 186-188 are allowed and renumbered to 1-11. 
 
Given that applicant has now amended claim 188 to now recite treatment of triple negative breast cancer comprising administering compound BB or eganelisib, MPDL 3280A, and nanoparticle albumin-bound paclitaxel and given that applicant has amended claim 170 to now recite treatment of breast cancer and colon cancer, the 112(a) rejection of claims 170-173, 175-176, 178-180, 186-188, and 191-192 is now moot.  Consequently, the 112(a) rejection of claims 170-173, 175-176, 178-180, 186-188, and 191-192 is hereby withdrawn.

		Given that the terminal disclaimers (TD) filed on 07/18/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9, 775,844 and 10,675,286, the Obviousness Double Patenting (ODP) rejections are now moot.  The TDs have been reviewed and are accepted.  The terminal disclaimers have been recorded.  Consequently, the ODP rejections are hereby withdrawn. 

The following is an examiner's statement of reasons for allowance: Claims 170-174, 178-180, and 186-188 are drawn to a method of treating a solid tumor in a subject, comprising administering to the subject a therapeutically effective amount a compound of the formula delineated in claim 170 and an anti-PD-L1 antibody, wherein the solid tumor is breast cancer or colon cancer.  There is no prior art that discloses applicant’s invention.  Moreover, Applicant has demonstrated in the specification that the compound BB and anti-PDL1 antibody were effective in inhibiting colon cancer and breast cancer cell growth.  Additionally, Exhibit A showed that the combination of compound BB, anti-PDL1 antibody, and nab-paclitaxel was effective in treating triple negative breast cancer.  Since the claims require the use of compound BB and an anti-PD-L1 antibody, and given that no prior art anticipates or renders obvious the particular method of claim 170, claims 170-174, 178-180, and 186-188 are therefore allowable.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”

Conclusion
Claims 170-174, 178-180, and 186-188 (renumbered 1-11) are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571
270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.

Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO
Customer Service Representative or access to the automated information system, call
800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
08/05/2022